 



Exhibit 10.1
CONTRIBUTION, CONVEYANCE
AND ASSUMPTION AGREEMENT
     THIS CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT, dated as of
November 15, 2007, is entered into by and among Quest Resource Corporation, a
Nevada corporation (“QRC”), Quest Energy Partners, L.P., a Delaware limited
liability partnership (“MLP”), Quest Energy GP, LLC, a Delaware limited
liability company (“GP”), Quest Cherokee, LLC, a Delaware limited liability
company (the “Operating Company”), Quest Oil & Gas, LLC, a Kansas limited
liability company wholly-owned by QRC (“Quest O&G”), and Quest Energy Service,
LLC, a Kansas limited liability company wholly-owned by QRC (“Energy Service”).
The parties to this agreement are collectively referred to herein as the
“Parties.”
RECITALS
     WHEREAS, QRC and GP have formed MLP, pursuant to the Delaware Revised
Uniform Limited Partnership Act (the “Delaware LP Act”), for the purpose of
engaging in any business activity that is approved by GP and that lawfully may
be conducted by a limited partnership organized pursuant to the Delaware LP Act;
     WHEREAS, in order to accomplish the objectives and purposes in the
preceding recital, the following actions have been taken prior to the date
hereof:

  1.   QRC formed GP, under the terms of the Delaware Limited Liability Company
Act, and contributed $1,000 in exchange for all of the membership interests in
GP.     2.   QRC and GP formed MLP, under the terms of the Delaware LP Act, to
which QRC contributed $980 in exchange for a 98% limited partner interest in
MLP, and GP contributed $20 in exchange for a 2% general partner interest in
MLP.     3.   STP Cherokee, LLC, an Oklahoma limited liability company
wholly-owned by QRC and which owned a 37.26% membership interest in the
Operating Company, merged with and into QRC, with QRC as the surviving entity in
such merger.     4.   J-W Gas Gathering, L.L.C., a Kansas limited liability
company, the sole member of which was Producers Service, LLC, a Kansas limited
liability company (“Producers”), the sole member of which was Ponderosa Gas
Pipeline Company, LLC, a Kansas limited liability company wholly-owned by QRC
(“Ponderosa”), and which owned an 8.82% membership interest in the Operating
Company, was merged with and into Producers, with Producers as the surviving
entity in such merger.     5.   Producers, which owned a 0.71% membership
interest in the Operating Company prior to the merger described above, was
merged with and into Ponderosa, with Ponderosa as the surviving entity in such
merger.

 



--------------------------------------------------------------------------------



 



  6.   Ponderosa, which owned a 3.35% membership interest in the Operating
Company prior to the mergers described above, was merged with and into QRC, with
QRC as the surviving entity in such merger.     7.   Operating Company conveyed
all of the Retained Assets to Quest O&G.

     WHEREAS, concurrently with the consummation of the transactions
contemplated hereby, each of the following matters shall occur:

  1.   Each of Energy Service and Quest O&G will convey its entire membership
interests in the Operating Company, which owns the E&P Assets, to QRC, after
which QRC will own all of the membership interests in the Operating Company.    
2.   QRC will convey a membership interest in the Operating Company to GP with a
value equal to 2% of the equity value of MLP on the closing date of the Offering
(the “Interest”) as an additional capital contribution.     3.   GP will convey
the Interest in the Operating Company to MLP in exchange for (a) a continuation
of its 2% general partner interest (which is equal to 431,827 General Partner
Units) in MLP and (b) the issuance of IDRs in MLP.     4.   QRC will convey to
MLP its remaining membership interest in the Operating Company in exchange for
(a) 3,201,521 Common Units in the MLP and (b) 8,857,981 Subordinated Units in
the MLP.     5.   Existing lenders under the Credit Facilities will assign such
facilities to a new group of lenders (the “New Lenders”).     6.   QRC, the
Operating Company and the New Lenders will amend and restate the Credit
Facilities into an Amended and Restated Credit Agreement (the “Amended Credit
Agreement”) that will include a $250.0 million revolving credit facility. MLP
will be a guarantor under the Amended Credit Agreement.     7.   QRC will enter
into a new $50.0 million credit facility (the “QRC Credit Agreement”).     8.  
The public, through the Underwriters, will purchase 9,100,000 Common Units from
MLP in the Offering, representing a 42.1% limited partner interest in MLP, for
$163.8 million in cash, less the net amount of $11.1 million payable to the
Underwriters after taking into account the Underwriters’ discount and a
structuring fee payable to Wachovia Capital Markets, LLC.     9.   MLP will use
the net proceeds the Offering to (a) pay transaction expenses related to the
transactions contemplated by this Agreement and the Offering (exclusive of the
Underwriters’ discount and structuring fee) and (b) contribute the remaining net
proceeds of the Offering to the Operating Company, which will use the net
proceeds to repay a portion of the indebtedness under the Amended Credit
Agreement.

2



--------------------------------------------------------------------------------



 



  10.   QRC will borrow an amount under the QRC Credit Agreement to repay a
portion of the outstanding indebtedness under the Amended Credit Agreement to
reduce the principal amount of indebtedness under the Amended Credit Agreement
to $75.0 million, at which time QRC will be released as an obligor under the
Amended Credit Agreement.     11.   To the extent that the Underwriters exercise
their over-allotment option to purchase up to 1,365,000 Common Units (the
“Over-Allotment Option”), MLP will use the net proceeds therefrom to redeem from
QRC the number of Common Units equal to the number of Common Units issued upon
the exercise of the Over-Allotment Option.     12.   The organizational
documents of the Parties will be amended and restated to the extent necessary to
reflect the applicable matters set forth above and as contained in this
Agreement.

     NOW, THEREFORE, in consideration of their mutual undertakings and
agreements hereunder, the Parties undertake and agree as follows:
ARTICLE I
DEFINITIONS
     SECTION 1.01. The following capitalized terms shall have the meanings given
below.

  (a)   “Affiliate” has the meaning assigned to such term in the Partnership
Agreement.     (b)   “Agreement” means this Contribution, Conveyance and
Assumption Agreement.     (c)   “Amended Credit Agreement” has the meaning
assigned to such term in the Recitals.     (d)   “Assets” has the meaning
assigned to such term in Section 4.01(a) of this Agreement.     (e)   “Common
Unit” has the meaning assigned to such term in the Partnership Agreement.    
(f)   “Credit Facilities” means each of the following (i) that certain Amended
and Restated Senior Credit Agreement, dated as of February 7, 2006, by and among
QRC, the Operating Company, Guggenheim Corporate Funding, LLC, and the lenders
party thereto, as amended by that certain Amendment No. 1 to Amended and
Restated Senior Credit Agreement, dated as of June 9, 2006, as further amended
by that certain Waiver and Amendment No. 2, dated as of December 22, 2006, and
as further amended by that certain Waiver and Amendment No. 3, dated as of
April 25, 2007; (ii) that certain Amended and Restated Second Lien Term Loan
Agreement, dated as of June 9, 2006, by and among the Operating Company, QRC,
Guggenheim Corporate Funding, LLC, and the lenders party

3



--------------------------------------------------------------------------------



 



      thereto, as amended by that certain Waiver and Amendment No. 1, dated as
of December 22, 2006, and as further amended by that certain Waiver and
Amendment No. 2, dated as of April 25, 2007; and (iii) that certain Third Lien
Term Loan Agreement, dated as of June 9, 2006, by and among the Operating
Company, QRC, Guggenheim Corporate Funding, and the lenders party thereto, as
amended by that certain Waiver and Amendment No. 1, dated as of December 22,
2006, and as further amended by that certain Waiver and Amendment No. 2, dated
as of April 25, 2007.     (g)   “Delaware LP Act” has the meaning assigned to
such term in the Recitals.     (h)   “E&P Assets” means all of the gas and oil
properties in the Cherokee Basin, a 13-county region in southeastern Kansas and
northeastern Oklahoma, and related assets owned by the Operating Company as of
the Effective Time, and 100% of the outstanding membership interests of Quest
Cherokee Oilfield Service, LLC.     (i)   “Effective Time” means 12:01 a.m.
Central Time on November 15, 2007.     (j)   “Energy Service” has the meaning
assigned to such term in the opening paragraph of this Agreement.     (k)   “GP”
has the meaning assigned to such term in the opening paragraph of this
Agreement.     (l)   “General Partner Unit” has the meaning assigned to such
term in the Partnership Agreement.     (m)   “IDR” means “Incentive Distribution
Right” as such term is defined in the Partnership Agreement.     (n)  
“Indemnified Party” means either the Operating Company and MLP or QRC and its
Affiliates (other than members of the Partnership Group), as the case may be, in
their capacities as parties entitled to indemnification in accordance with
Article III hereof.     (o)   “Indemnifying Party” means either the Operating
Company and MLP or QRC, as the case may be, in their capacity as the parties
from whom indemnification may be required in accordance with Article III hereof.
    (p)   “Interest” has the meaning assigned to such term in the Recitals.    
(q)   “Losses” means any losses, damages, liabilities, claims, demands, causes
of action, judgments, settlements, fines, penalties, costs and expenses
(including, without limitation, court costs and reasonable attorney’s and
experts’ fees) of any and every kind or character.     (r)   “MLP” has the
meaning assigned to such term in the opening paragraph of this Agreement.

4



--------------------------------------------------------------------------------



 



  (s)   “New Lenders” has the meaning assigned to such term in the Recitals.    
(t)   “Offering” means the offering by the MLP of Common Units to the public in
an underwritten public offering.     (u)   “Operating Company” has the meaning
assigned to such term in the opening paragraph of this Agreement.     (v)  
“Over-Allotment Option” has the meaning assigned to such term in the Recitals.  
  (w)   “Parties” has the meaning assigned to such term in the opening paragraph
of this Agreement.     (x)   “Partnership Agreement” means the Amended and
Restated Agreement of Limited Partnership of Quest Energy Partners, L.P. dated
as of the date hereof.     (y)   “Partnership Group” has the same meaning
assigned to such term in the Partnership Agreement.     (z)   “Ponderosa” has
the meaning assigned to such term in the Recitals.     (aa)   “Producers” has
the meaning assigned to such term in the Recitals.     (bb)   “QRC” has the
meaning assigned to such term in the opening paragraph of this Agreement.    
(cc)   “QRC Credit Agreement” has the meaning assigned to such term in the
Recitals.     (dd)   “Quest O&G” has the meaning assigned to such term in the
opening paragraph of this Agreement.     (ee)   “Registration Statement” means
the registration statement on Form S-1 (file number 333-144716) filed by MLP
relating to the Offering.     (ff)   “Retained Assets” means any assets owned by
the Operating Company other than E&P Assets, including without limitation
undeveloped property located in the States of Texas, New Mexico and Pennsylvania
and related assets.     (gg)   “Subordinated Unit” has the meaning assigned to
such term in the Partnership Agreement.     (hh)   “Underwriters” means Wachovia
Capital Markets, LLC, RBC Capital Markets Corporation, Friedman, Billings,
Ramsey & Co., Inc., Oppenheimer & Co. Inc., Stifel, Nicolaus & Company,
Incorporated and Wells Fargo Securities, LLC.

5



--------------------------------------------------------------------------------



 



ARTICLE II
CONTRIBUTIONS, ACKNOWLEDGMENTS AND DISTRIBUTIONS
     SECTION 2.01. Merger of QRC Subsidiaries. The Parties acknowledge that
(a) STP Cherokee, LLC merged with and into QRC and pursuant thereto the
surviving entity was QRC, a Nevada corporation, (b) J-W Gas Gathering, L.L.C.
merged with and into Ponderosa and pursuant thereto the surviving entity was
Ponderosa, a Kansas limited liability company, (c) Producers merged with and
into Ponderosa and pursuant thereto the surviving entity was Ponderosa, a Kansas
limited liability company, and (d) Ponderosa merged with and into QRC and
pursuant thereto the surviving entity was QRC, a Nevada corporation.
     SECTION 2.02. Assignment of Credit Facilities to New Lenders. The Parties
acknowledge the assignment of the Credit Facilities to the New Lenders.
     SECTION 2.03. Amendment and Restatement of Credit Facilities. The Parties
acknowledge the amendment and restatement of the Credit Facilities into the
Amended Credit Agreement. MLP further acknowledges that it is a guarantor
pursuant to the Amended Credit Agreement. QRC will be released as an obligor
under such Amended Credit Agreement pursuant to Section 2.04 below.
     SECTION 2.04. Refinancing by QRC. The Parties acknowledge that QRC will
enter into the QRC Credit Agreement. Proceeds of $16.5 million under the QRC
Credit Agreement will be used by QRC to repay a portion of the outstanding
indebtedness under the Amended Credit Agreement, at which time QRC will be
released as an obligor under the Amended Credit Agreement.
     SECTION 2.05. Distribution of the Operating Company Interest by Energy
Service to QRC. Energy Service hereby grants, distributes, bargains, conveys,
assigns, transfers, sets over and delivers to QRC, its successors and assigns,
for its and their own use forever, all of Energy Service’s right, title and
interest in and to Energy Service’s entire membership interest in the Operating
Company, and QRC hereby accepts such membership interest.
     SECTION 2.06. Distribution of the Operating Company Interest by Quest O&G
to QRC. Quest O&G hereby grants, distributes, bargains, conveys, assigns,
transfers, sets over and delivers to QRC, its successors and assigns, for its
and their own use forever, all of Quest O&G’s right, title and interest in and
to Quest O&G’s entire membership interest in the Operating Company, and QRC
hereby accepts such membership interest.
     SECTION 2.07. Distribution of the Retained Assets by the Operating Company
to QRC. The Operating Company hereby grants, distributes, bargains, conveys,
assigns, transfers, sets over and delivers to Quest O&G, its successors and
assigns, for its and their own use forever, all of the Operating Company’s
right, title and interest in and to the Retained Assets, and Quest O&G hereby
accepts such assets.
     SECTION 2.08. Contribution of the Operating Company Interest by QRC to GP.
QRC hereby grants, contributes, bargains, conveys, assigns, transfers, sets over
and delivers to GP, its

6



--------------------------------------------------------------------------------



 



successors and assigns, for its and their own use forever, all of QRC’s right,
title and interest in and to the Interest in the Operating Company, as a capital
contribution, and GP hereby accepts such Interest as a contribution to the
capital of GP.
     SECTION 2.09. Contribution of the Operating Company Interest by GP to MLP.
GP hereby grants, contributes, bargains, conveys, assigns, transfers, sets over
and delivers to MLP, its successors and assigns, for its and their own use
forever, all of GP’s right, title and interest in and to the Interest in the
Operating Company, as a capital contribution, in exchange for 431,827 General
Partner Units representing a 2% general partner interest in MLP and the issuance
of the Incentive Distribution Rights, and MLP hereby accepts the Interest as a
contribution to the capital of MLP.
     SECTION 2.10. Contribution of the Operating Company Interest by QRC to MLP.
QRC hereby grants, contributes, bargains, conveys, assigns, transfers, sets over
and delivers to MLP, its successors and assigns, for its and their own use
forever, all of QRC’s right, title and interest in and to its remaining
membership interest in the Operating Company, as a capital contribution, in
exchange for 3,201,521 Common Units, representing a 14.8% limited partner
interest in MLP, and 8,857,981 Subordinated Units, representing a 41.0% limited
partner interest in MLP, and MLP hereby accepts such membership interest as a
contribution to the capital of MLP.
     SECTION 2.11. Public Cash Contribution. The Parties acknowledge a capital
contribution by the public through the Underwriters to MLP of $163.8 million in
cash ($152.7 million net to MLP after taking into account the Underwriters’
discount and the structuring fee payable to Wachovia Capital Markets, LLC) in
exchange for 9,100,000 Common Units representing a 42.1% limited partner
interest in MLP.
     SECTION 2.12. Payment of Transaction Expenses by MLP; Cash Contribution by
MLP. The Parties acknowledge (a) the payment by MLP, in connection with the
Offering and the transactions contemplated hereby, of transaction expenses in
the amount of approximately $1.5 million (exclusive of the Underwriters’
discount and the structuring fee) and (b) the contribution by MLP of the net
proceeds of the Offering of approximately $151.2 million to the Operating
Company. MLP agrees to cause the Operating Company to use the funds pursuant to
clause (b) above to repay a portion of its indebtedness outstanding under the
Amended Credit Agreement.
     SECTION 2.13. Over-Allotment Option. The Parties acknowledge that in the
event the Underwriters exercise their Over-Allotment Option, MLP will use the
net proceeds therefrom to redeem from QRC the number of Common Units equal to
the number of Common Units issued upon the exercise of the Over-Allotment
Option.
ARTICLE III
INDEMNIFICATION
     SECTION 3.01. Indemnification by the Operating Company. Subject to
Section 3.03 below, the Operating Company and MLP shall indemnify, defend and
hold harmless QRC and its Affiliates (other than members of the Partnership
Group) from and against all Losses suffered or incurred by QRC or such
Affiliates by reason of or arising out of the legal proceedings set forth on
Exhibit A hereto and any and all claims or legal proceedings arising out of or
relating to

7



--------------------------------------------------------------------------------



 



substantially the same facts and circumstances as those which are the subject,
in whole or in part, of any such legal proceedings.
     SECTION 3.02. Indemnification by QRC. Subject to Section 3.03 below, QRC
and its Affiliates (other than members of the Partnership Group) shall
indemnify, defend and hold harmless the Operating Company or MLP from and
against all Losses suffered or incurred by the Operating Company or MLP by
reason of or arising out of the legal proceeding set forth on Exhibit B hereto
and any and all claims or legal proceedings arising out of or relating to
substantially the same facts and circumstances as those which are the subject,
in whole or in part, of such legal proceeding.
     SECTION 3.03. Indemnification Procedures.
     (a) The Indemnified Party agrees that promptly after it becomes aware of
facts giving rise to a claim for indemnification under this Article III other
than as to the existence of the legal proceedings listed in Exhibits A and B, it
will provide notice thereof in writing to the Indemnifying Party, specifying the
nature of and specific basis for such claim; provided, however, that the
Indemnified Party shall be under no obligation to provide notice pursuant to
this Section 3.03 in the event that the Indemnifying Party is a named
co-defendant in the litigation giving rise to the Indemnified Party’s right to
indemnification in accordance with this Article III.
     (b) The Indemnifying Party shall have the right to control all aspects of
the defense of (and any counterclaims with respect to) any claims brought
against the Indemnified Party that are covered by the indemnification under this
Article III, including, without limitation, the selection of counsel,
determination of whether to appeal any decision of any court and the settling of
any such matter or any issues relating thereto; provided, however, that no such
settlement shall be entered into without the consent of the Indemnified Party
unless it includes a full release of the Indemnified Party from such matter or
issues, as the case may be, and does not include the admission of fault,
culpability or a failure to act, by or on behalf of such Indemnified Party.
     (c) The Indemnified Party agrees to cooperate fully with the Indemnifying
Party, with respect to all aspects of the defense of any claims covered by the
indemnification under this Article III, including, as applicable and without
limitation, the prompt furnishing to the Indemnifying Party of any
correspondence or other notice relating thereto that the Indemnified Party may
receive, permitting the name of the Indemnified Party to be utilized in
connection with such defense, the making available to the Indemnifying Party of
any files, records or other information of the Indemnified Party that the
Indemnifying Party considers relevant to such defense and the making available
to the Indemnifying Party of any employees of the Indemnified Party; provided,
however, that in connection therewith the Indemnifying Party agrees to use
reasonable efforts to minimize the impact thereof on the operations of the
Indemnified Party and further agrees to maintain the confidentiality of all
files, records or other information furnished by the Indemnified Party pursuant
to this Section 3.03. In no event shall the obligation of the Indemnified Party
to cooperate with the Indemnifying Party as set forth in the immediately
preceding sentence be construed as imposing upon the Indemnified Party an
obligation to hire and pay for counsel in connection with the defense of any
claims

8



--------------------------------------------------------------------------------



 



covered by the indemnification set forth in this Article III; provided, however,
that the Indemnified Party may, at its own option, cost and expense, hire and
pay for counsel in connection with any such defense. The Indemnifying Party
agrees to keep any such counsel hired by the Indemnified Party informed as to
the status of any such defense, but the Indemnifying Party shall have the right
to retain sole control over such defense.
     (d) In determining the amount of any Losses for which the Indemnified Party
is entitled to indemnification under this Agreement, the gross amount of the
indemnification will be reduced by (i) any insurance proceeds realized by the
Indemnified Party, and such correlative insurance benefit shall be net of any
incremental insurance premium that becomes due and payable by the Indemnified
Party as a result of such claim and (ii) all amounts recovered by the
Indemnified Party under contractual indemnities from third Persons less the
costs incurred by the Indemnified Party in obtaining such recovery.
ARTICLE IV
TITLE MATTERS
     SECTION 4.01. Encumbrances.
     (a) Except to the extent provided in any other document executed in
connection with this Agreement or the Offering, the contribution and conveyance
(by operation of law or otherwise) of the membership interests in the Operating
Company (including the E&P Assets owned by or transferred to the Operating
Company) (collectively, the “Assets”) pursuant to this Agreement are made
expressly subject to all recorded and unrecorded liens (other than consensual
liens), encumbrances, agreements, defects, restrictions, adverse claims and all
laws, rules, regulations, ordinances, judgments and orders of governmental
authorities or tribunals having or asserting jurisdictions over the Assets and
operations conducted thereon or in connection therewith, in each case to the
extent the same are valid and enforceable and affect the Assets, including all
matters that a current survey or visual inspection of the Assets would reflect.
     (b) To the extent that certain jurisdictions in which the Assets are
located may require that documents be recorded in order to evidence the
transfers of title reflected in this Agreement, then the provisions set forth in
Section 4.01(a) immediately above shall also be applicable to the conveyances
under such documents.
     SECTION 4.02. Disclaimer of Warranties; Subrogation; Waiver of Bulk Sales
Laws.
     (a) EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR
DELIVERED IN CONNECTION WITH THIS AGREEMENT OR THE OFFERING, INCLUDING, WITHOUT
LIMITATION, THE OMNIBUS AGREEMENT, THE PARTIES ACKNOWLEDGE AND AGREE THAT NONE
OF THE PARTIES HAS MADE, DOES NOT MAKE, AND EACH SUCH PARTY SPECIFICALLY NEGATES
AND DISCLAIMS, ANY REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS
OR GUARANTIES OF

9



--------------------------------------------------------------------------------



 



ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS, IMPLIED OR STATUTORY, ORAL OR
WRITTEN, PAST OR PRESENT, REGARDING (A) THE VALUE, NATURE, QUALITY OR CONDITION
OF THE ASSETS OR THE RETAINED ASSETS INCLUDING, WITHOUT LIMITATION, THE WATER,
SOIL, GEOLOGY OR ENVIRONMENTAL CONDITION OF THE ASSETS OR THE RETAINED ASSETS
GENERALLY, INCLUDING THE PRESENCE OR LACK OF HAZARDOUS SUBSTANCES OR OTHER
MATTERS ON THE ASSETS OR THE RETAINED ASSETS, (B) THE INCOME TO BE DERIVED FROM
THE ASSETS OR THE RETAINED ASSETS, (C) THE SUITABILITY OF THE ASSETS OR THE
RETAINED ASSETS FOR ANY AND ALL ACTIVITIES AND USES THAT MAY BE CONDUCTED
THEREON, (D) THE COMPLIANCE OF OR BY THE ASSETS OR THE RETAINED ASSETS OR THEIR
OPERATION WITH ANY LAWS (INCLUDING WITHOUT LIMITATION ANY ZONING, ENVIRONMENTAL
PROTECTION, POLLUTION OR LAND USE LAWS, RULES, REGULATIONS, ORDERS OR
REQUIREMENTS) OR (E) THE HABITABILITY, MERCHANTABILITY, MARKETABILITY,
PROFITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE ASSETS OR THE RETAINED
ASSETS. EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR
DELIVERED IN CONNECTION WITH THIS AGREEMENT OR THE OFFERING, INCLUDING, WITHOUT
LIMITATION, THE OMNIBUS AGREEMENT, THE PARTIES ACKNOWLEDGE AND AGREE THAT EACH
HAS HAD THE OPPORTUNITY TO INSPECT THE ASSETS OR THE RETAINED ASSETS, AND EACH
IS RELYING SOLELY ON ITS OWN INVESTIGATION OF THE ASSETS OR THE RETAINED ASSETS
AND NOT ON ANY INFORMATION PROVIDED OR TO BE PROVIDED BY ANY OF THE PARTIES.
EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR DELIVERED IN
CONNECTION WITH THIS AGREEMENT OR THE OFFERING, INCLUDING, WITHOUT LIMITATION,
THE OMNIBUS AGREEMENT, NONE OF THE PARTIES IS LIABLE OR BOUND IN ANY MANNER BY
ANY VERBAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO
THE ASSETS OR THE RETAINED ASSETS FURNISHED BY ANY AGENT, EMPLOYEE, SERVANT OR
THIRD PARTY. EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR
DELIVERED IN CONNECTION WITH THIS AGREEMENT OR THE OFFERING, INCLUDING, WITHOUT
LIMITATION, THE OMNIBUS AGREEMENT, EACH OF THE PARTIES ACKNOWLEDGES THAT TO THE
MAXIMUM EXTENT PERMITTED BY LAW, THE CONTRIBUTION OF THE ASSETS OR THE RETAINED
ASSETS AS PROVIDED FOR HEREIN IS MADE IN AN “AS IS”, “WHERE IS” CONDITION WITH
ALL FAULTS, AND THE ASSETS OR THE RETAINED ASSETS ARE CONTRIBUTED AND CONVEYED
SUBJECT TO ALL OF THE MATTERS CONTAINED IN THIS SECTION. THIS SECTION SHALL
SURVIVE SUCH CONTRIBUTION AND CONVEYANCE OR THE TERMINATION OF THIS AGREEMENT.
THE PROVISIONS OF THIS SECTION HAVE BEEN NEGOTIATED BY THE PARTIES AFTER DUE
CONSIDERATION AND ARE INTENDED TO BE A COMPLETE EXCLUSION AND NEGATION OF ANY
REPRESENTATIONS OR WARRANTIES, WHETHER EXPRESS, IMPLIED OR STATUTORY, WITH

10



--------------------------------------------------------------------------------



 



RESPECT TO THE ASSETS THAT MAY ARISE PURSUANT TO ANY LAW NOW OR HEREAFTER IN
EFFECT, OR OTHERWISE, EXCEPT AS SET FORTH IN THIS AGREEMENT OR ANY OTHER
DOCUMENT EXECUTED OR DELIVERED IN CONNECTION WITH THIS AGREEMENT OR THE OFFERING
INCLUDING, WITHOUT LIMITATION, THE OMNIBUS AGREEMENT.
     (b) The contribution and transfers of the Assets and Retained Assets made
under this Agreement are made with full rights of substitution and subrogation
of the respective parties receiving such transfers and contributions, and all
persons claiming by, through and under such parties, to the extent assignable,
in and to all covenants and warranties by the predecessors-in-title of the
parties contributing or transferring the Assets or the Retained Assets, as the
case may be, and with full subrogation of all rights accruing under applicable
statutes of limitation and all rights of action of warranty against all former
owners of the Assets and Retained Assets, as the case may be.
     (c) Each of the Parties agrees that the disclaimers contained in this
Section 4.02 are “conspicuous” disclaimers. Any covenants implied by statute or
law by the use of the words “grant,” “convey,” “bargain,” “sell,” “assign,”
“transfer,” “deliver” or “set over” or any of them or any other words used in
this Agreement or any exhibits hereto are hereby expressly disclaimed, waived or
negated.
     (d) Each of the Parties hereby waives compliance with any applicable bulk
sales law or any similar law in any applicable jurisdiction in respect of the
transactions contemplated by this Agreement.
ARTICLE V
FURTHER ASSURANCES
     SECTION 5.01. Further Assurances. From time to time after the Effective
Time, and without any further consideration, the Parties agree to execute,
acknowledge and deliver all such additional deeds, assignments, bills of sale,
conveyances, instruments, notices, releases, acquittances and other documents,
and will do all such other acts and things, all in accordance with applicable
law, as may be necessary or appropriate (a) more fully to assure that the
applicable Parties own all of the properties, rights, titles, interests,
estates, remedies, powers and privileges granted by this Agreement, or which are
intended to be so granted, or (b) more fully and effectively to vest in the
applicable Parties and their respective successors and assigns beneficial and
record title to the interests contributed and assigned by this Agreement or
intended so to be and to more fully and effectively carry out the purposes and
intent of this Agreement.
     SECTION 5.02. Other Assurances. From time to time after the Effective Time,
and without any further consideration, each of the Parties shall execute,
acknowledge and deliver all such additional instruments, notices and other
documents, and will do all such other acts and things, all in accordance with
applicable law, as may be necessary or appropriate to more fully and effectively
carry out the purposes and intent of this Agreement. Without limiting the
generality of the foregoing, the Parties acknowledge that the Parties have used
their good faith efforts to attempt to identify all of the assets being
contributed to MLP as required in connection with the Offering. However, it is
possible that assets intended to be contributed to MLP were not

11



--------------------------------------------------------------------------------



 



identified and therefore are not included in the Assets. It is the express
intent of the Parties that MLP own all assets necessary to operate the assets
that are identified in this Agreement and in the Registration Statement. To the
extent any assets were not identified but are necessary to the operation of
assets that were identified, then the intent of the Parties is that all such
unidentified assets are intended to be conveyed to the appropriate members of
the Partnership Group. To the extent such assets are identified at a later date,
the Parties shall take the appropriate actions required in order to convey all
such assets to the appropriate members of the Partnership Group. Likewise, to
the extent that assets are identified at a later date that were not intended by
the Parties to be conveyed as reflected in this Agreement, the Parties shall
take the appropriate actions required in order to convey all such assets to the
appropriate party. For the avoidance of doubt, the provisions of this Section
shall apply to the Retained Assets as well as the Assets.
ARTICLE VI
EFFECTIVE TIME
     Notwithstanding anything contained in this Agreement to the contrary, none
of the provisions of Article II or Article III of this Agreement shall be
operative or have any effect until the Effective Time, at which time all the
provisions of Article II or Article III of this Agreement shall be effective and
operative in accordance with Section 7.01 and this Article VI, without further
action by any Party.
ARTICLE VII
MISCELLANEOUS
     SECTION 7.01. Order of Completion of Transactions. Except for the
transactions provided for in Section 2.01, which have been completed prior to
the date hereof, the transactions provided for in Article II of this Agreement
shall be completed on the date hereof in the order set forth therein.
     SECTION 7.02. Costs. MLP shall pay all expenses, fees and costs, including
but not limited to, all sales, use and similar taxes arising out of the
contributions, conveyances and deliveries to be made hereunder and shall pay all
documentary, filing, recording, transfer, deed, and conveyance taxes and fees
required in connection therewith. In addition, MLP shall be responsible for all
costs, liabilities and expenses (including court costs and reasonable attorneys’
fees) incurred in connection with the implementation of any conveyance or
delivery pursuant to Article V of this Agreement.
     SECTION 7.03. Headings; References; Interpretation. All Article and Section
headings in this Agreement are for convenience only and shall not be deemed to
control or affect the meaning or construction of any of the provisions hereof.
The words “hereof,” “herein” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole, including,
without limitation, all Schedules and Exhibits attached hereto, and not to any
particular provision of this Agreement. All references herein to Articles,
Sections, Schedules and Exhibits shall, unless the context requires a different
construction, be deemed to be references to the Articles and Sections of this
Agreement and the Schedules and Exhibits attached hereto, and all such Schedules
and Exhibits attached hereto are hereby incorporated herein and made a part
hereof for all purposes. All personal pronouns used in this Agreement,

12



--------------------------------------------------------------------------------



 



whether used in the masculine, feminine or neuter gender, shall include all
other genders, and the singular shall include the plural and vice versa. The use
herein of the word “including” following any general statement, term or matter
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”,
“but not limited to”, or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
could reasonably fall within the broadest possible scope of such general
statement, term or matter.
     SECTION 7.04. Successors and Assigns. No Party shall have the right to
assign its rights or obligations under this Agreement without the prior written
consent of all of the other Parties. The Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and assigns.
     SECTION 7.05. Third Party Rights. The provisions of this Agreement are
intended to bind the Parties as to each other and are not intended to and do not
create rights in any other person or confer upon any other person any benefits,
rights or remedies and no other person is or is intended to be a third party
beneficiary of any of the provisions of this Agreement.
     SECTION 7.06. Counterparts. This Agreement may be executed in any number of
counterparts, all of which together shall constitute one agreement binding on
the Parties.
     SECTION 7.07. Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Kansas applicable to
contracts made and to be performed wholly within such state without giving
effect to conflict of law principles thereof.
     SECTION 7.08. Severability. If any of the provisions of this Agreement are
held by any court of competent jurisdiction to contravene, or to be invalid
under, the laws of any political body having jurisdiction over the subject
matter hereof, such contravention or invalidity shall not invalidate the entire
Agreement. Instead, this Agreement shall be construed as if it did not contain
the particular provision or provisions held to be invalid and an equitable
adjustment shall be made and necessary provision added so as to give effect to
the intention of the Parties as expressed in this Agreement at the time of
execution of this Agreement.
     SECTION 7.09. Amendment or Modification. This Agreement may be amended or
modified from time to time only by the written agreement of all the Parties.
Each such instrument shall be reduced to writing and shall be designated on its
face as an Amendment to this Agreement.
     SECTION 7.10 Notice. All notices or requests or consents provided for or
permitted to be given pursuant to this Agreement must be in writing and must be
given by depositing same in the United States mail, addressed to the Person to
be notified, postpaid and registered or certified with return receipt requested
or by delivering such notice in person or by fax to such Party. Notice given by
personal delivery or mail shall be effective upon actual receipt. Notice given
by fax shall be effective upon actual receipt if received during the recipient’s
normal business hours, or at the beginning of the recipient’s next business day
after receipt if not received during the recipient’s normal business hours. All
notices to be sent to a Party pursuant to this Agreement shall be sent to or
made at the address set forth below or at such other address as such Party may
provide to the other Parties in the manner provided in this Section 7.10.

13



--------------------------------------------------------------------------------



 



  (a)   For notices to QRC, Energy Services or Quest O&G:         Quest Resource
Corporation
Oklahoma Tower
210 Park Avenue, Suite 2750
Oklahoma City, Oklahoma 73102
Attn: Chief Executive Officer     (b)   For notices to the GP, MLP or Operating
Company:         Quest Energy Partners, L.P.
c/o Quest Energy GP, LLC
Oklahoma Tower
210 Park Avenue, Suite 2750
Oklahoma City, Oklahoma 73102
Attn: Chief Executive Officer

     SECTION 7.10. Integration. This Agreement and the instruments referenced
herein supersede all previous understandings or agreements among the Parties,
whether oral or written, with respect to their subject matter. This document and
such instruments contain the entire understanding of the Parties with respect to
the subject matter hereof and thereof. No understanding, representation, promise
or agreement, whether oral or written, is intended to be or shall be included in
or form part of this Agreement unless it is contained in a written amendment
hereto executed by the Parties after the date of this Agreement.
     SECTION 7.11. Deed; Bill of Sale; Assignment. To the extent required and
permitted by applicable law, this Agreement shall also constitute a “deed,”
“bill of sale” or “assignment” of the assets and interests referenced herein.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties as
of the date first above written.

                  QUEST RESOURCE CORPORATION    
 
           
 
  /s/ Jerry D. Cash              
 
  Name:   Jerry D. Cash    
 
  Title:   Chief Executive Officer    
 
                QUEST ENERGY PARTNERS, L.P.    
 
           
 
  By: Quest Energy GP, LLC, its general partner    
 
           
 
  /s/ Jerry D. Cash              
 
  Name:   Jerry D. Cash    
 
  Title:   Chief Executive Officer    
 
                QUEST ENERGY GP, LLC    
 
           
 
  /s/ Jerry D. Cash              
 
  Name:   Jerry D. Cash    
 
  Title:   Chief Executive Officer    
 
                QUEST CHEROKEE, LLC    
 
           
 
  /s/ Jerry D. Cash              
 
  Name:   Jerry D. Cash    
 
  Title:   Manager    

15



--------------------------------------------------------------------------------



 



             
 
                QUEST ENERGY SERVICE, LLC    
 
           
 
  /s/ Jerry D. Cash              
 
  Name:   Jerry D. Cash    
 
  Title:   Chief Executive Officer and President    
 
                QUEST OIL & GAS, LLC    
 
           
 
  /s/ Jerry D. Cash              
 
  Name:   Jerry D. Cash    
 
  Title:   Chief Executive Officer and President    

16



--------------------------------------------------------------------------------



 



EXHIBIT A
[State of Kansas]
1. Central Natural Resources, Inc. v. Quest Cherokee, LLC, Bluestem Pipeline,
LLC, et al., Case No. 04-C-100-PA, Labette County District Court
2. Central Natural Resources, Inc. v. Quest Cherokee, LLC, Case No. CJ-06-07,
Craig County, Oklahoma District Court
3. Labette Energy, LLC v STP Cherokee and Quest Cherokee, LLC, Case No. 05 CV
41, Labette County District Court
4. Endeavor Energy Resources, L.P., et al. v. Quest Cherokee LLC, Case
No. 05-CV-39 Montgomery County District Court
5. Roger Dean Daniels v. Quest Cherokee LLC, Case No.06-CV-61, Montgomery County
District Court
6. Quest Cherokee, LLC v. Hinkles & Admiral Bay, Case No. 2006-CV-74, Labette
County District Court
7. Robert King, Trustee of Orville B. King and Juanita G. King Trust v. Quest
Cherokee, LLC, Case No. 06-CV-86, Labette County District Court
8. Russell Freeman, d/b/a Continental Energy v. Quest Oil & Gas Corporation,
Quest Cherokee, LLC, et al., Case No. 2006-CV-28, Chautauqua County District
Court
9. Carol R. Knisely, et al. vs. Quest Cherokee, LLC, Case No. 07-CV-58I,
Montgomery County District Court
10. In the Matter to Show Cause on the Commission’s Own Motion Issued to Quest
Cherokee, LLC, KCC Docket No. 07-CONS-155-CSHO

 



--------------------------------------------------------------------------------



 



11. In the Matter of the Complaint of Roger Daniels against Quest Cherokee, LLC,
KCC Docket No. 07-CONS-207-CMSC
12. Lakeview Golf Course, LLC v. Quest Cherokee, LLC, Case No. 07-CV-75I,
Montgomery County District Court
13. Thomas R. Erbe and Janet L. Erbe v. Quest Cherokee, LLC, Case No. 07-CV-32,
Wilson County District Court
14. Lawrence Lee Ranes and Marianne Ranes v, Quest Cherokee, LLC, Case
No. 07-CV-86I, Montgomery County District Court
15. Charles J. Fink and Rebecca A. Fink v. Quest Cherokee, LLC, Case
No. 07-CV-73I, Montgomery County District Court
16. Hugo Spieker, et al. v. Quest Cherokee, LLC, Case No. 07-1225-MLB, U.S.
District Court, District of Kansas
17. Well Refined Drilling Co. v. Quest Cherokee, LLC, Case No. 2007 CV 91,
Neosho County District Court
18. Housel v. Quest Cherokee, LLC, Case No. 06-CV-26-I, Montgomery County
District Court
19. Scott Tomlinson, et al. v. Quest Cherokee, LLC, Case No. 2007 CV 45, Wilson
County District Court
20. Well Refined Drilling Co. v. Quest Cherokee, LLC, et al., Case No. 2007 CV
47, Wilson County District Court
[State of Oklahoma]

18



--------------------------------------------------------------------------------



 



21. Hill v. Quest Resource Corporation, et al., Case No. CJ-2003-30, Craig
County District Court
22. Kirkpatrick v. STP, Inc., STP Cherokee, Inc. and Bluestem Pipeline, LLC,
Case No. CJ-2005-143, Craig County District Court

19



--------------------------------------------------------------------------------



 



EXHIBIT B
[State of Kansas]
1. J.D. and Vickie Friess v. Quest Cherokee, L.L.C., Bluestem Pipeline, LLC, et
al., Case No. 06-CV-58, Labette County District Court

 